Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 26



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                             CASE NO.:


 LOIDA ALMANZA
 and other similarly-situated individuals,

         Plaintiff (s),

 v.

 SELECT EXPRESS & LOGISTICS, LLC,
 And INNOVATIVE DELIVERY & LOGISTICS, LLC

       Defendant,
 ____________________________________________/

                                  VERIFIED COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

         COMES NOW the Plaintiff LOIDA ALMANZA, and other similarly-situated

 individuals, by and through the undersigned counsel, and hereby sues Defendants SELECT

 EXPRESS & LOGISTICS, LLC and INNOVATIVE DELIVERY & LOGISTICS, LLC and

 alleges:

      1. This is an action to recover money damages for unpaid regular and overtime wages and

         retaliation under the laws of the United States. This Court has jurisdiction pursuant to

         Title 28 U.S.C. § 1337 and by Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor

         Standards Act, “the Act”, (Section 216 for jurisdictional placement).

      2. Plaintiff LOIDA ALMANZA is a resident of Miami-Dade County, Florida, within the

         jurisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of the

         Act. Plaintiff LOIDA ALMANZA consents to be a party in this action by signing this

         verified complaint.

                                             Page 1 of 22


                                                               Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 26



    3. Defendant SELECT EXPRESS & LOGISTICS, LLC (hereinafter SELECT EXPRESS,

         or Defendant) is a Foreign Limited Liability Company, authorized to do business in

         Florida and has place of business in Miami-Dade Count, within the jurisdiction of this

         Court. At all times Defendant was and is engaged in interstate commerce.

    4.   Defendant      INNOVATIVE         DELIVERY         &   LOGISTICS,       LLC      (hereinafter

         INNOVATIVE DELIVERY, or Defendant) is a Foreign Limited Liability Company,

         authorized to do business in Florida and has place of business in Miami-Dade Count,

         within the jurisdiction of this Court. At all times Defendant was and is engaged in

         interstate commerce.

    5. Pursuant to 29 U.S.C. § 203 (r)(1) and pursuant to 29 C.F.R. §791.2., Defendants

         SELECT EXPRESS, and INNOVATIVE DELIVERY are a joint enterprise, and joint

         employers of Plaintiff.

    6. All the actions raised in this complaint took place in Dade County Florida, within the

         jurisdiction of this Court.

                            ALLEGATIONS COMMON TO ALL COUNTS

    7. This cause of action is brought by Plaintiff LOIDA ALMANZA as a collective action to

         recover from Defendant regular hours, overtime compensation, liquidated damages, and

         the costs and reasonably attorney’s fees under the provisions of Fair Labor Standards Act,

         as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff and

         all other current and former employees similarly situated to Plaintiff (“the asserted class”)

         and who worked in excess of forty (40) hours during one or more weeks on or after

         November 2018 (the “material time”) without being compensated for regular hours and

         overtime wages pursuant to the FLSA.



                                             Page 2 of 22


                                                                 Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 26



    8.   Corporate Defendants SELECT EXPRESS and INNOVATIVE DELIVERY are logistic

         companies providing pick-up, courier, delivery and related services to commercial

         accounts nationwide.

    9. Pursuant to 29 U.S.C. § 203 (r)(1), Defendants SELECT EXPRESS and INNOVATIVE

         DELIVERY are a joint enterprise because: 1) the two companies have the same or related

         business activities; 2) the two companies operated out of the same location; 3) the two

         companies shared centralized management offices, facilities, equipment and supplies; 4)

         SELECT EXPRESS and INNOVATIVE DELIVERY operated as a single unit for a

         common business purpose; 5) between SELECT EXPRESS and INNOVATIVE

         DELIVERY existed unified operation and common control, and they operated as a single

         unit; 6) SELECT EXPRESS and INNOVATIVE DELIVERY shared a common business

         purpose, the profitable operation of both companies; 7) SELECT EXPRESS and

         INNOVATIVE DELIVERY had interdependent financial interest, because both

         companies served the same customers; 8) and existed common ownership.

    10. Pursuant 29 C.F.R. §791.2. SELECT EXPRESS and INNOVATIVE DELIVERY were

         joint employers because: 1) SELECT EXPRESS and INNOVATIVE DELIVERY

         through their owners/managers, had equal and absolute control over the Plaintiff and

         other employees similarly situated; 2) SELECT EXPRESS and INNOVATIVE

         DELIVERY through their management jointly and equally determined terms and

         employment conditions of Plaintiff and other employees similarly situated; 3) SELECT

         EXPRESS and INNOVATIVE DELIVERY operated out of the same facilities where

         Plaintiff and the other similarly situated employees worked; 4) the work performed by

         Plaintiff and other similarly situated individuals were an integral part of the business



                                           Page 3 of 22


                                                              Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 4 of 26



       operation of SELECT EXPRESS and INNOVATIVE DELIVERY; 5) both companies

       had the power to hire and to fire employees.

    11. Therefore, because the work performed by Plaintiff and other similarly-situated

       individuals, simultaneously benefited all Defendants and directly or indirectly furthered

       their joint interest, Defendants SELECT EXPRESS and INNOVATIVE DELIVERY are

       a joint enterprise as defined in 29 U.S.C. § 203 (r)(1), and they are also joint employers

       as defined in 29 C.F.R. §791.2.

    12. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY are the joint employers

       of Plaintiff and other similarly situated employees under the FLSA’s broad definition of

       “employer”, (29 U.S.C. §203 (d)), and they are jointly liable for Plaintiff’s damages.

    13. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY hereinafter will be

       called collectively SELECT EXPRESS, or Defendant.

    14. Defendant SELECT EXPRESS employed Plaintiff LOIDA ALMANZA as a courier

       driver from approximately November 11, 2018 through March 30, 2019, or 20 weeks.

    15. Plaintiff was paid at the rate of $12.50, and $15.00 an hour.

    16. While working for Defendant, Plaintiff worked off-the-clock hours that were not

       compensated at any rate, not even the minimum wage rate.

    17. Plaintiff had an irregular schedule, Plaintiff worked weeks of 5, 4 and 3 days, from 7:30

       AM to minimum 8:00 PM, or 12.5 hours daily.

    18. Regardless the number of days worked by Plaintiff, she always worked off-the-clock

       hours which were produced as follows:

    19. 1) Plaintiff was required to show up, ready to work and began to work at 7:30 AM, but

       she was not allowed to clock-in until the moment she received the order to do it. Plaintiff



                                           Page 4 of 22


                                                               Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 5 of 26



       performed preliminary activities including work meetings that were not compensated as

       hours worked. 2) At noon, Plaintiff was required to clock-in and out for 1 hour as a lunch

       time. Nevertheless, Plaintiff was unable to take any bona-fide lunch period due to her

       overloaded delivery route. 3) Management monitored the hours worked by Plaintiff and

       other drivers, and she was ordered to clock-out whenever it was convenient for the

       employer. However, Plaintiff was forced to complete her delivery route under threats of

       suspensions and other disciplinary actions.           Plaintiff estimates that she worked a

       minimum of 3 off-the-clock hours after she clocked out for the day. These off-the-clock

       hours were produced every day regardless the number of days worked.

    20. Consequently, during her time of employment with Defendant, Plaintiff worked every

       day a minimum of 0.5 hours before clocking in, and at least 3 hours after clocking out, or

       a total of 3.5 hours, which resulted in 10.50 off-the-clock hours in weeks of 3 days; 14

       off-the-clock hours in weeks of 4 days; and 17.5 off-the-clock hours in weeks of 5 days.

    21. Moreover, the lunch hours that Defendant improperly deducted from Plaintiff’s wages

       every day, constitute additional overtime or regular hours that were not paid at any rate.

    22. Defendant maintained a time-keeping system and was able to track the hours worked by

       Plaintiff and other similarly situated individuals.

    23. Therefore, Defendant willfully failed to pay Plaintiff for regular hours and overtime

       hours at the rate of time and a half her regular rate, for every hour that he worked in

       excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

       (29 U.S.C. 207(a)(1).

    24. Plaintiff was paid weekly with checks and paystubs that did not reflect the days and the

       real number of hours worked.



                                           Page 5 of 22


                                                                 Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 6 of 26



    25. Plaintiff disagreed with the deductions for lunch hours, the unpaid off-the clock hours,

       and she complained verbally every time she was ordered to clock-out before completing

       her deliveries. She complained to the manager Miguel LNU, to the assistant manager

       Juan LNU, and to the dispatcher multiple times. Plaintiff also requested contact

       information of the H.R. department to complain about her working conditions. Defendant

       did not provide Plaintiff with the information sought, refused to change its unlawful

       employment practices, and threatened Plaintiff with suspension, termination, and other

       disciplinary actions.

    26. As a result of her complaints, Plaintiff suffered the reduction of her working days, and

       she was assigned more difficult and demanding routes.

    27. On or about March 22, 2019 Plaintiff sent a text to manager Miguel LNU in which she

       requested to be paid for overtime hours and she also requested contact information for

       Human Resources department in order to complaint about her unpaid hours.

    28. On or about March 30, 2019, using a pretextual reason, Plaintiff was unfairly terminated

       by Defendant.

    29. Plaintiff is not in possession of time records, but she is going to provide a good faith

       estimated based on 20 paystubs covering her 20 weeks of employment with Defendant,

       see Exhibit “A”.

    30. Plaintiff and all others similarly situated individuals, were victims of Defendant’s

       common policy and practices which enabled them to violate overtime provisions of the

       Fair Labor Standards Act.

    31. Plaintiff LOIDA ALMANZA seeks to recover deducted lunch hours and unpaid off-the-

       clock hours which constitute regular or overtime wages, accumulated during the relevant



                                          Page 6 of 22


                                                             Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 7 of 26



       period of employment, retaliatory damages, liquidated damages, and any other relief as

       allowable by law.

    32. The additional persons who may become Plaintiffs in this action are employees and/or

       former employees of Defendant who are and who were subject to the unlawful payroll

       practices and procedures of Defendant and were not paid overtime hours at the rate of

       time and one half of their regular rate of pay for all overtime hours worked in excess of

       forty, and who suffered improper deductions for untaken lunch periods.

                                     COUNT I:
                   WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                             FAILURE TO PAY OVERTIME

    33. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-32 above as if set out

       in full herein.

    34. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY are the joint employers

       of Plaintiff and other similarly situated employees under the FLSA’s broad definition of

       “employer”, (29 U.S.C. §203 (d)), and they are jointly liable for Plaintiff’s damages.

    35. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY hereinafter will be

       called collectively SELECT EXPRESS, or Defendant.

    36. Defendant SELECT EXPRESS was and is engaged in interstate commerce as defined in

       §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant provides

       pick-up, deliveries, courier services and participated in interstate commerce by

       transporting all kind of goods and valuables. Defendant recurrently handled all kind of

       merchandise ordered and purchased from out of state manufacturers. Defendant’s

       activities were essential to interstate commerce. Defendant has more than two employees

       recurrently engaged in commerce or in the production of goods for commerce by



                                            Page 7 of 22


                                                                Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 8 of 26



       regularly and recurrently using the instrumentalities of interstate commerce to accept and

       solicit funds from non-Florida sources, by using electronic devices to authorize credit

       card transactions. Upon information and belief, the annual gross revenue of the

       Employer/Defendant was at in excess of $500,000 per annum. Therefore, there is FLSA

       enterprise coverage.

    37. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

       commerce. Plaintiff and those similarly-situated through their daily activities were

       regularly engaged in interstate commerce. Plaintiff as a courier driver, provided courier

       services to firms and individuals engaged in commerce or in the production of goods for

       commerce. Plaintiff’s activities as a courier driver were related and essential to interstate

       commerce. Therefore, there is FLSA individual coverage.

    38. Defendant SELECT EXPRESS employed Plaintiff LOIDA ALMANZA as a courier

       driver from approximately November 11, 2018 through March 30, 2019, or 20 weeks.

    39. Plaintiff was paid at the rate of $12.50, and $15.00 an hour.

    40. While working for Defendant, Plaintiff worked off-the-clock hours that were not

       compensated at any rate, not even the minimum wage rate.

    41. During her employment with Defendant, Plaintiff had an irregular schedule, Plaintiff

       worked weeks of 5, 4 and 3 days, from 7:30 AM to minimum 8:00 PM, or 12.5 hours

       daily.

    42. Regardless the number of days worked by Plaintiff, she always worked off-the-clock

       hours which were produced as follows:

    43. 1) Plaintiff was required to show up, ready to work at 7:30 AM, but she was not allowed

       to clock-in until the moment she received the order to do it. Plaintiff performed



                                           Page 8 of 22


                                                               Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 9 of 26



       preliminary activities including work meetings that were not compensated as hours

       worked. 2) At noon, Plaintiff was required to clock-in and out for 1 hour as a lunch time.

       Nevertheless, Plaintiff was unable to take any bona-fide lunch period due to her

       overloaded delivery route. 3) Management monitored the hours worked by Plaintiff and

       other drivers, and she was ordered to clock-out whenever it was convenient for the

       employer. However, after clocking-out, Plaintiff was forced to complete her delivery

       route under threats of suspensions and other disciplinary actions. Plaintiff estimates that

       she worked a minimum of 3 off-the-clock hours after she clocked out for the day. These

       off-the-clock hours were produced every day regardless the number of days worked.

    44. Consequently, during her time of employment with Defendant, Plaintiff worked every

       day a minimum of 0.5 hours before clocking in, and at least 3 hours after clocking out, or

       a total of 3.5 hours, which resulted in 10.5 off-the-clock hours in weeks of 3 days; 14 off-

       the-clock hours in weeks of 4 days; and 17.5 off-the-clock hours in weeks of 5 days.

    45. Moreover, the lunch hours that Defendant improperly deducted from Plaintiff’s wages,

       constitute additional overtime or regular hours that were not paid at any rate.

    46. Defendant maintained a time-keeping system and was able to track the hours worked by

       Plaintiff and other similarly situated individuals.

    47. Therefore, Defendant willfully failed to pay Plaintiff for regular hours and overtime

       hours at the rate of time and a half her regular rate, for every hour that he worked in

       excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

       (29 U.S.C. 207(a)(1).

    48. Plaintiff was paid weekly with checks and paystubs that did not reflect the days and the

       real number of hours worked.



                                           Page 9 of 22


                                                              Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 10 of 26



     49. The records, if any, concerning the number of hours worked by Plaintiff and those

        similarly situated, and the compensation actually paid to such employees should be in

        possession and custody of Defendant. However, upon information and belief, Defendant

        did not maintain accurate time records of hours worked by Plaintiff and other employees.

     50. Defendant violated the record keeping requirements of FLSA, 29 CFR Part 516.

     51. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time

        of the filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime wages is

        as follows:

        *Please note that these are preliminary calculations which are subjected to modification
        as discovery would dictate. Please see Exhibit “A” for detailed accounting of hours
        worked every week.

             a. Total amount of alleged half-time unpaid O/T wages:

               Six Thousand Four Hundred Seventy-Six Dollars and 66/100 ($6,476.66)

             b. Calculation of such wages:

               Total relevant weeks of employment: 20 weeks

                1.- Calculations for O/T hours from 11/11/2018 to 02/02/2019, or 12 weeks
                    Paid @ $12.50 an hour

                Relevant weeks: 12 weeks
                Total number of O/T hours worked: 210.12 O/T hours
                Regular rate: $12.50 an hour x 1.5=$18.75
                O/T rate: $18.75

                O/T rate $18.75 x 210.12 O/T hours=$3,939.78

                2.- Calculations for O/T hours from 02/03/2019 to 03/30/2019, or 8 weeks
                    Paid @ 15.00 an hour

                Relevant weeks: 8 weeks
                Total number of O/T hours worked: 112.65 O/T hours
                Regular rate: $15.00 an hour x 1.5=$22.50
                O/T rate: $22.50



                                           Page 10 of 22


                                                               Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 11 of 26



                 O/T rate $22.50 x 112.65 O/T hours=$2,536.88

                Total 1 and 2: $6,476.66

             c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid overtime wages.

     52. At all times material hereto, the Employer/Defendant  failed to comply with Title 29

        U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

        worked in excess of the maximum hours provided by the Act but no provision was made

        by the Defendant to properly pay them at the rate of time and one half for all hours

        worked in excess of forty hours (40) per workweek as provided in said Act.

     53. Defendant knew and/or showed reckless disregard of the provisions of the Act

        concerning the payment of overtime wages as required by the Fair Labor Standards Act

        and remains owing Plaintiff and those similarly-situated these overtime wages since the

        commencement of Plaintiff’s and those similarly-situated employee’s employment with

        Defendant as set forth above, and Plaintiff and those similarly-situated are entitled to

        recover double damages.

     54. Defendant SELECT EXPRESS willfully and intentionally refused to pay Plaintiff

        overtime wages as required by the law of the United States and remains owing Plaintiff

        these overtime wages.

     55. Plaintiff seeks to recover unpaid overtime wages accumulated during her time of

        employment with Defendant as allowable by law.

     56. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

        action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF



                                           Page 11 of 22


                                                                Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 12 of 26



  WHEREFORE, Plaintiff and those similarly-situated respectfully requests that this Honorable

  Court:

           A. Enter judgment for Plaintiff LOIDA ALMANZA  and other similarly-situated and

               against the Defendant SELECT EXPRESS based on Defendant’s willful violations of

               the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

           B. Award Plaintiff LOIDA ALMANZA actual damages in the amount shown to be due

               for unpaid overtime compensation for hours worked in excess of forty weekly, with

               interest; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

               available pursuant to Federal Law.

                                             JURY DEMAND

  Plaintiff and those similarly-situated demand trial by jury of all issues triable as of right by jury.

                                       COUNT II:
                F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
                             FAILURE TO PAY MINIMUM WAGE

     57. Plaintiff LOIDA ALMANZA re-adopts every factual allegation as stated in paragraphs 1-

           32 of this complaint as if set out in full herein.

     58. This action is brought by Plaintiff LOIDA ALMANZA and those similarly-situated to

           recover from the Employer SELECT EXPRESS unpaid minimum wages, as well as an

           additional amount as liquidated damages, costs, and reasonable attorney’s fees under the

           provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C.

           §206.



                                                Page 12 of 22


                                                                   Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 13 of 26



     59. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY are the joint employers

        of Plaintiff and other similarly situated employees under the FLSA’s broad definition of

        “employer”, (29 U.S.C. §203 (d)), and they are jointly liable for Plaintiff’s damages.

     60. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY hereinafter will be

        called collectively SELECT EXPRESS, or Defendant.

     61. Defendant SELECT EXPRESS was and is engaged in interstate commerce as defined in

        §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant provides

        pick-up, deliveries, courier services and participated in interstate commerce by

        transporting all kind of goods and valuables. Defendant recurrently received on its

        premises all kind of merchandise ordered and purchased from out of state manufacturers.

        Defendant’s activities were essential to interstate commerce. Defendant has more than

        two employees recurrently engaged in commerce or in the production of goods for

        commerce by regularly and recurrently using the instrumentalities of interstate commerce

        to accept and solicit funds from non-Florida sources, by using electronic devices to

        authorize credit card transactions. Upon information and belief, the annual gross revenue

        of the Employer/Defendant was at in excess of $500,000 per annum. Therefore, there is

        FLSA enterprise coverage.

     62. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

        commerce. Plaintiff and those similarly-situated through their daily activities were

        regularly engaged in interstate commerce. Plaintiff as a courier driver, provided services

        to firms and individuals engaged in commerce or in the production of goods for commerce.

        Plaintiff’s activities as a courier driver were related and essential to interstate commerce.

        Therefore, there is FLSA individual coverage.



                                           Page 13 of 22


                                                                Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 14 of 26



     63. By reason of the foregoing, Defendant’s business activities involve those to which the

        Fair Labor Standards Act applies.

     64. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

        workweek is engaged in commerce or in the production of goods for commerce, or is

        employed in an enterprise engaged in commerce or in the production of goods for

        commerce, wages at the following rates:

         (1) except as otherwise provided in this section, not less than—

               (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

               (B) $6.55 an hour, beginning 12 months after that 60th day; and

               (C) $7.25 an hour, beginning 24 months after that 60th day

     65. Defendant SELECT EXPRESS employed Plaintiff LOIDA ALMANZA as a courier

        driver from approximately November 11, 2018 through March 30, 2019, or 20 weeks.

     66. Plaintiff was a full-time employee working more than 40 hours, she paid at the rate of

        $12.50, and $15.00 an hour.

     67. However, while working for Defendant, Plaintiff worked off-the-clock hours that were

        not compensated at any rate, not even the minimum wage rate.

     68. Plaintiff worked at least 32.73 hours without being paid at least minimum wages as

        established by the Fair Labor Standards Act.

     69. Defendant used a time-keeping system and was able to track the number of hours worked

        by Plaintiff and other similarly situated individuals.

     70. Therefore, Defendant failed to pay Plaintiff minimum wages, in violation of the Fair

        Labor Standards Act of 1938 (29 U.S.C. §206 (a)).




                                            Page 14 of 22


                                                                 Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 15 of 26



     71. The records, if any, concerning the number of hours worked by Plaintiff and all other

        similarly-situated employees, and the compensation actually paid to such employees

        should be in the possession and custody of Defendant. However, upon information and

        belief, Defendant did not maintain accurate and complete time records of hours worked

        by Plaintiff and other employees in the asserted class.

     72. Defendant violated the record keeping requirements of FLSA, 29 CFR Part 516.

     73. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

        of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as

        follows:

        *Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modification as discovery could dictate. Please see Exhibit
        “A” for detailed accounting of hours worked every week.
        *Florida minimum wage 2019 is $8.46 which is higher than Federal minimum wage, as
        per FLSA regulations the higher minimum wage rate applies.

            a. Total amount of alleged unpaid wages:

                  Two Hundred Seventy-Six Dollars and 90/100 ($276.90)

            b. Calculation of such wages:

                  Total relevant weeks of employment: 20 weeks
                  Total number of unpaid hours: 32.73 hours
                  Florida minimum wage 2019: $8.46

                  FL minimum wage $8.46 x 32.73 hours=$276.90

            c. Nature of wages:

                  This amount represents unpaid minimum wages at Florida Min. wage rate

     74. Defendant SELECT EXPRESS unlawfully failed to pay Plaintiff minimum wages.

        Plaintiff seeks to recover for minimum wage violations accumulated from the date of hire

        through Plaintiff’s last date of employment.



                                           Page 15 of 22


                                                                  Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 16 of 26



     75. Defendant SELECT EXPRESS knew and/or showed reckless disregard of the provisions

         of the Act concerning the payment of minimum wages as required by the Fair Labor

         Standards Act and remains owing Plaintiff and those similarly-situated these minimum

         wages since the commencement of Plaintiff and those similarly-situated employees’

         employment with Defendant as set forth above, and Plaintiff and those similarly-situated

         are entitled to recover double damages.

     76. Defendant SELECT EXPRESS willfully and intentionally refused to pay Plaintiff

         minimum wages as required by the law of the United States and remains owing Plaintiff

         these minimum wages since the commencement of Plaintiff’s employment with

         Defendant.

     77. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

         action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff LOIDA ALMANZA and those similarly-situated respectfully request

  that this Honorable Court:

        A. Enter judgment for Plaintiff LOIDA ALMANZA and against the Defendant SELECT

            EXPRESS based on Defendant’s willful violations of the Fair Labor Standards Act,

            29 U.S.C. § 201 et seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

            wages, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorney's fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or



                                            Page 16 of 22


                                                                Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 17 of 26



             available pursuant to Federal Law.

                                            JURY DEMAND

  Plaintiff LOIDA ALMANZA and those similarly-situated demand trial by jury of all issues

  triable as of right by jury.

                               COUNT III:
         FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                        RETALIATORY DISCHARGE

      78. Plaintiff LOIDA ALMANZA re-adopts every factual allegation as stated in paragraphs 1-

          32 of this complaint as if set out in full herein.

      79. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY are the joint employers

          of Plaintiff and other similarly situated employees under the FLSA’s broad definition of

          “employer”, (29 U.S.C. §203 (d)), and they are jointly liable for Plaintiff’s damages.

      80. Defendants SELECT EXPRESS and INNOVATIVE DELIVERY hereinafter will be

          called collectively SELECT EXPRESS, or Defendant.

      81. Defendant SELECT EXPRESS was and is engaged in interstate commerce as defined in

          §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant provides

          pick-up, deliveries, courier services and participated in interstate commerce by

          transporting all kind of goods and valuables. Defendant recurrently received on its

          premises all kind of merchandise ordered and purchased from out of state manufacturers.

          Defendant’s activities were essential to interstate commerce. Defendant has more than

          two employees recurrently engaged in commerce or in the production of goods for

          commerce by regularly and recurrently using the instrumentalities of interstate commerce

          to accept and solicit funds from non-Florida sources, by using electronic devices to

          authorize credit card transactions. Upon information and belief, the annual gross revenue



                                               Page 17 of 22


                                                                 Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 18 of 26



        of the Employer/Defendant was at in excess of $500,000 per annum. Therefore, there is

        FLSA enterprise coverage.

     82. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

        commerce. Plaintiff and those similarly-situated through their daily activities were

        regularly engaged in interstate commerce. Plaintiff as a driver, provided courier services

        to firms and individuals engaged in commerce or in the production of goods for commerce .

        Plaintiff’s activities as a courier driver were related and essential to interstate commerce.

        Therefore, there is FLSA individual coverage.

     83. By reason of the foregoing, Defendant’s business activities involve those to which the

        Fair Labor Standards Act applies.

     84. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr. to

        an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

     85. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any work week, the employer must compensate the employee for hours in excess

        of forty at the rate of at least one and one-half times the employee's regular rate…"

     86. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

        or in any other manner discriminate against any employee because such employee has

        filed any complaint or instituted or caused to be instituted any proceeding under or

        related to this chapter, or has testified or is about to testify in any such proceeding,......”

     87. Defendant SELECT EXPRESS employed Plaintiff LOIDA ALMANZA as a courier

        driver from approximately November 11, 2018 through March 30, 2019, or 20 weeks.

     88. Plaintiff was a non-exempted, full-time employee and she was paid at the rate of $12.50,

        and $15.00 an hour.



                                             Page 18 of 22


                                                                   Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 19 of 26



     89. While working for Defendant, Plaintiff worked off-the-clock hours that were not

        compensated at any rate, not even the minimum wage rate.

     90. During her employment with Defendant, Plaintiff had an irregular schedule, Plaintiff

        worked weeks of 5, 4 and 3 days, from 7:30 AM to minimum 8:00 PM, or 12.5 hours

        daily

     91. Regardless the number of days worked by Plaintiff, she always worked at least 3.5 off-

        the-clock hours which were produced as follows: 0.30 minutes at the beginning of her

        shift, and 3 hours at the end of her shift. Plaintiff was required to clock-out, but

        Defendant forced Plaintiff to complete her route under threats of suspension, termination,

        and other disciplinary actions.

     92. In addition, every day Plaintiff was required to clock-in and out 1 hour for lunch time.

        Nevertheless, Plaintiff was unable to take any bona-fide lunch period due to her

        overloaded delivery route.

     93. Consequently, during her time of employment with Defendant, Plaintiff worked every

        day a minimum of 4.5 off-the-clock hours which constituted unpaid regular and overtime

        hours.

     94. Defendant maintained a time-keeping system and was able to track the hours worked by

        Plaintiff and other similarly situated individuals.

     95. Therefore, Defendant willfully failed to pay Plaintiff for regular hours and overtime

        hours at the rate of time and a half her regular rate, for every hour that he worked in

        excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938

        (29 U.S.C. 207(a)(1).




                                            Page 19 of 22


                                                              Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 20 of 26



     96. Plaintiff was paid weekly with checks and paystubs that did not reflect the days and the

        real number of hours worked.

     97. Plaintiff disagreed with the deductions for lunch hours, the unpaid off-the clock hours,

        and she complained verbally every time she was ordered to clock-out before completing

        her deliveries.

     98. Plaintiff complained about the unpaid off-the-clock hours to the manager Miguel LNU, to

        the assistant manager Juan LNU, and to the dispatcher multiple times.

     99. These complaints constituted protected activity under FLSA, 29 U.S.C. 215(a)(3).

     100.        Plaintiff also requested contact information of the H.R. department in order to

        complain about her working conditions. Defendant did not provide Plaintiff with the

        information sought, refused to change its unlawful employment practices, and threatened

        Plaintiff with termination.

     101.        As a result of her complaints, Plaintiff suffered the reduction of her working

        days, and she was assigned more difficult and demanding routes.

     102.        On or about March 22, 2019 Plaintiff sent to manager Miguel LNU a text in

        which she requested to be paid for overtime hours and she also requested the phone

        number of the Human Resources department in order to complaint about her unpaid

        hours.

     103.        This written complaint constituted protected activity under FLSA, 29 U.S.C.

        215(a)(3).

     104.        Because of Plaintiff’s complaints, on or about March 30, 2019, Defendant

        unfairly fired Plaintiff using a pretextual reason. There was not a reason to fire Plaintiff

        other than retaliation due to her complaints and requests to be paid for overtime hours.



                                           Page 20 of 22


                                                               Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 21 of 26



     105.       At all times during her employment, Plaintiff performed her work satisfactorily.

        There was no reason other than a retaliatory action to terminate Plaintiff’s employment

        with Defendant.

     106.       The termination of Plaintiff LOIDA ALMANZA by the Defendant, was directly

        and proximately caused by Defendant’s unjustified retaliation against her, because of her

        multiple complaints about overtime payment, in violation of Federal Law.

     107.       Plaintiff’s termination came just in closed proximity after Plaintiff’s participation

        in protected activity.

     108.       Defendant SELECT EXPRESS willfully and maliciously retaliated against

        Plaintiff because she engaged in protected activity.

     109.       The Defendant’s termination of Plaintiff ‘s employment, was in direct violation of

        29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has been damaged.

     110.       Plaintiff has retained the law offices of the undersigned attorney to represent her

        in this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff LOIDA ALMANZA respectfully requests that this Honorable Court:

       A. Issue a declaratory judgment that Defendant’s acts, policies, practices and procedures

            complained of herein violated provisions of the Fair Labor Standards Act;

       B. Enter judgment against Defendant SELECT EXPRESS that Plaintiff recovers

            compensatory damages and an equal amount of liquidated damages as provided under

            the law and in 29 U.S.C. § 216(b);

       C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.




                                           Page 21 of 22


                                                                Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 22 of 26



        D. Order the Defendant SELECT EXPRESS to make whole the Plaintiff by providing

           appropriate back pay and other benefits wrongly denied in an amount to be shown at

           trial and other affirmative relief;

        E. Plaintiff LOIDA ALMANZA further prays for such additional relief as the interests of

           justice may require.

                                           JURY DEMAND

  Plaintiff LOIDA ALMANZA demands trial by jury of all issues triable as of right by jury.

  Dated May 2, 2019

                                                   Respectfully submitted,

                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                             Page 22 of 22


                                                               Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 23 of 26



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  LOIDA ALMANZA
  and other similarly-situated individuals,

         Plaintiff (s),                                       EXHIBIT “A”

  v.

  SELECT EXPRESS & LOGISTICS, LLC,
  And INNOVATIVE DELIVERY & LOGISTICS, LLC

        Defendant,
  ____________________________________________/

                     HOURS WORKED BY PLAINTIFF LOIDA ALMANZA

   Weeks        # days Hours Paid Rate   Unpaid hours # hrs. Unpaid hrs.                 Total
   Week # 1     5      Reg. 40    $12.5 Off the clock 17.50
   11/11/18            O/T 18.98  $18.75 Lunch hours   5     22.5 O/T hrs.               $421.88
   11/17/18
   Week # 2               Reg. 40       $12.5 Off the clock    17.50
   11/18/18     5         O/T 8.28      $18.75 Lunch hours      5      22.5 O/T hrs.     $421.88
   11/24/18
   Week # 3               Reg. 40       $12.5 Off the clock    17.50
   11/25/18     5         O/T 15.77     $18.75 Lunch hours      5      22.5 O/T hrs.     $421.88
   12/01/18
   Week # 4     5         Reg. 40       $12.5 Off the clock    17.50
   12/02/18               O/T 15.42     $18.75 Lunch hours      5      22.5 O/T hrs.     $421.88
   12/08/18
   Week # 5     4         Reg. 40       $12.5 Off the clock    14
   12/09/18               O/T 2.05      $18.75 Lunch hours      4      18 O/T hrs.       $337.50
   12/15/18
   Week # 6     4         Reg. 40       $12.5 Off the clock    14
   12/16/18               O/T 5.25      $18.75 Lunch hours      4      18 O/T hrs.       $337.50
   12/22/18
   Week # 7     3         Reg. 34.12    $12.5 Off the clock    10.5    Total 13.5 hrs.
   12/23/18               O/T           $18.75 Lunch hours     3       Reg. 5.88 hrs.    $ 73.50
   12/29/18                                                            O/T 7.62 hrs.     $142.88
   Week # 8     3         Reg. 31       $12.5 Off the clock    10.5    Total 13.5 hrs.
   12/30/18               O/T           $18.75 Lunch hours     3       Reg. 9 hrs.       $112.50
   01/05/19                                                            O/T 4.5 hrs.      $ 84.38

                                              Page 1 of 2


                                                              Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 24 of 26



   Week # 9    4       Reg. 40       $12.5 Off the clock      14
   01/06/19            O/T 2.20      $18.75 Lunch hours        4       18 O/T hrs.      $337.50
   01/12/19
   Week #10    4       Reg. 40       $12.5 Off the clock      14
   01/13/19            O/T 3.10      $18.75 Lunch hours        4       18 O/T hrs.      $337.50
   01/19/19
   Week #11    4       Reg. 40       $12.5 Off the clock      14
   01/20/19            O/T 0.42      $18.75 Lunch hours        4       18 O/T hrs.      $337.50
   01/26/19
   Week #12    4       Reg. 40       $12.5 Off the clock      14
   01/27/19            O/T 0.88      $18.75 Lunch hours        4       18 O/T hrs.      $337.50
   02/02/19
   Week 13     4       Reg. 37.78    $15.00 Off the clock     14       Total 18 hrs.
   02/03/19            O/T           $22.50 Lunch hours        4       Reg. 2.22 hrs. $ 33.30
   02/09/19                                                            O/T 15.78 hrs. $355.05
   Week #14    4       Reg. 40       $15.00 Off the clock     14
   02/10/19            O/T 6.52      $22.50 Lunch hours        4       18 O/T hrs.      $405.00
   02/16/19
   Week #15    4       Reg. 40       $15.00 Off the clock     14
   02/17/19            O/T 3.38      $22.50 Lunch hours        4       18 O/T hrs.      $405.00
   03/01/19
   Week #16    3       Reg. 36.67    $15.00 Off the clock     10.5     Total 13.5 hrs.
   02/24/19            O/T           $22.50 Lunch hours       3        Reg. 3.33       $ 49.95
   02/24/19                                                            O/T 10.17       $228.83
   Week #17    4       Reg. 40       $15.00 Off the clock     14
   03/03/19            O/T 1.08      $22.50 Lunch hours        4       18 O/T hrs.      $405.00
   03/09/19
   Week #18    3       Reg. 33.20    $15.00 Off the clock     10.5     Total 13.5 hrs.
   03/10/19            O/T           $22.50 Lunch hours       3        Reg. 6.80 hrs. $102.00
   03/16/19                                                            O/T 6.70 hrs. $153.00
   Week #19    4       Reg. 40       $15.00 Off the clock     14
   03/17/19            O/T 0.95      $22.50 Lunch hours        4       18 O/T hrs.      $405.00
   03/23/19
   Week #20    3       Reg. 34.50    $15.00 Off the clock     10.5     Total 13.5 hrs.
   03/24/19            O/T           $22.50 Lunch hours       3        Reg. 5.50 hrs. $82.50
   03/30/19                                                            O/T 8 hrs.      $180.00

   Unpaid regular hours @ $12.50 =14.88 hrs. x $ 12.50=              $186.00
   Unpaid regular hours @ $15.00 =17.85 hrs. x $ 15.00=              $267.75
                                      Total unpaid regular hours     $453.75

   Unpaid O/T hours @ $18.75 O/T rate=210.12 O/T hrs. x $18.75 = $ 3,939.78
   Unpaid O/T hours @ 22.50 O/T rate =112.65 O/T hrs. x $22.50 = $ 2,536.88
                                    Total unpaid overtime hours $6,476.66

  * 4.5 off the clock hours x number of days worked= Unpaid hours.

                                           Page 2 of 2


                                                             Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 25 of 26



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  LOIDA ALMANZA
  and other similarly-situated individuals,

         Plaintiff (s),

  v.

  SELECT EXPRESS & LOGISTICS, LLC,
  And INNOVATIVE DELIVERY & LOGISTICS, LLC

        Defendant,
  ____________________________________________/

                                VERIFICATION OF COMPLAINT

         The undersigned, for herself declares:

  I am the Plaintiff in the above-styled action. I have read the forgoing complaint consisting of 22

  pages plus Exhibit “A”, Hours Worked by Plaintiff Loida Almanza, and know the contents

  thereof. With respect to the causes of action alleged by me, the same is true by my own

  knowledge, except as to those matters which are therein stated on information and belief, and, as

  to those matters, I believe them to be true. I have reviewed this document and have had it

  translated to me from English to Spanish.

         Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the forgoing is

  true and correct.

                05/02/2019
  Date: _____________________________


  Signature__________________________
           LOIDA ALMANZA




                                                                Doc ID: 61fd134e933fa4349ce5eda59869064fef33f069
Case 1:19-cv-21763-JLK Document 1 Entered on FLSD Docket 05/03/2019 Page 26 of 26

                                                                               Audit Trail

TITLE                          Complaint

FILE NAME                      Almanza Lioda - V...xhibit 050219.pdf

DOCUMENT ID                    61fd134e933fa4349ce5eda59869064fef33f069

STATUS                           Completed




              05/02/2019       Sent for signature to Loida Almanza (almanzaloida@aol.com)
              10:47:07 UTC-5   from svelez@thepalmalawgroup.com
                               IP: 73.0.216.26




              05/02/2019       Viewed by Loida Almanza (almanzaloida@aol.com)
              18:13:31 UTC-5   IP: 99.203.30.18




              05/02/2019       Signed by Loida Almanza (almanzaloida@aol.com)
              18:14:49 UTC-5   IP: 99.203.30.18




              05/02/2019       The document has been completed.
              18:14:49 UTC-5
